Exhibit 10.1

ESCROW DEPOSIT AGREEMENT

This ESCROW DEPOSIT AGREEMENT (this “Agreement”), dated as of this 25th day of
August 2016, by and among FOTV MEDIA NETWORKS INC., a Delaware corporation (the
“Company”), having an address at 338 N. Canon Drive, 3rd Floor, Beverly Hills,
California 90210, MONARCH BAY SECURITIES, LLC (the “Underwriter”), a California
limited liability company, having an address at 898 N. Sepulveda Blvd., Suite
475, El Segundo, CA 90245, and UMB BANK, N.A. (the “Escrow Agent”), a national
banking association organized and existing under the laws of the United States
of America , having an office at 1010 Grand Boulevard, 4th Floor, Kansas City,
MO 64106. All capitalized terms not herein defined shall have the meaning
ascribed to them in that certain Prospectus incorporated in the Registration
Statement on Form S-1, originally filed with the U.S. Securities and Exchange
Commission on July 5, 2016, in connection with the Company’s initial public
offering of its shares of Common Stock, as amended or supplemented from time to
time, including all exhibits thereto (the “Prospectus”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Prospectus, the Company desires to sell
(the “Offering”) a minimum of $20,000,000 (the “Minimum Amount”) and a maximum
of $30,000,000 (the “Maximum Amount”) of its shares of Common Stock (the
“Shares”), with each Share being sold at a price of $8.00 per Share;

WHEREAS, unless the Company sells the Minimum Amount and the Shares are listed
for trading on the Nasdaq Capital Market on or before sixty (60) days after the
date of the Prospectus (the “Termination Date”), the Offering shall terminate
and all funds shall be returned to the subscribers in the Offering, and if the
Minimum Amount and Nasdaq listing are satisfied, the Offering may continue until
the Termination Date;

WHEREAS, the Company and Underwriter desire to establish an escrow account with
the Escrow Agent into which the Company and Underwriter shall instruct
subscribers introduced to the Company by Underwriter (the “Subscribers”) to
deposit checks and other instruments for the payment of money made payable to
the order of “UMB Bank as Escrow Agent for FOTV Media Networks Inc.,” and the
Escrow Agent is willing to accept said checks and other instruments for the
payment of money in accordance with the terms hereinafter set forth;

WHEREAS, the Company, as issuer, and Underwriter, as the lead managing
underwriter, represent and warrant to the Escrow Agent that they will comply
with all of their respective obligations under applicable federal and state
securities laws and regulations with respect to sale of the Offering;

WHEREAS, the Company and Underwriter represent and warrant to the Escrow Agent
that they have not stated to any individual or entity that the Escrow Agent’s
duties will include anything other than those duties stated in this Agreement;
and

 

    Escrow Deposit Agreement



--------------------------------------------------------------------------------

WHEREAS, the Company and Underwriter warrant to the Escrow Agent that a copy of
each document that has been delivered to Subscribers and third parties that
includes the Escrow Agent’s name and duties has been attached hereto as Schedule
I.

NOW, THEREFORE, IT IS AGREED as follows:

1. Delivery of Escrow Funds.

(a) The Underwriter and the Company shall instruct Subscribers to deliver to the
Escrow Agent checks made payable to the order of “UMB Bank, as Escrow Agent for
FOTV Media Networks Inc.,” or by ACH or wire transfer to UMB Bank, ABA
No. 101000695 1010 Grand Boulevard, 4th Floor, Kansas City, MO 64106, for credit
to UMB Bank, as Escrow Agent for FOTV Media Networks Inc., Account
No. 9800006823, in each case with the name and address of the individual or
entity making payment. In the event any Subscriber’s address is not provided to
Escrow Agent by the Subscriber, then the Company and/orUnderwriter agrees to
promptly provide Escrow Agent with such information in writing. The checks, ACH
or wire transfers shall be deposited into a non-interest-bearing account at UMB
Bank entitled “UMB Bank as Escrow Agent for FOTV Media Networks Inc.” (the
“Escrow Account”).

(b) The collected funds deposited into the Escrow Account are referred to as the
“Escrow Funds.”

(c) The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If
any checks deposited in the Escrow Account are returned or prove uncollectible
after the funds represented thereby have been released by the Escrow Agent, then
the Company shall promptly reimburse the Escrow Agent for any and all costs
incurred for such, upon request.

2. Release of Escrow Funds. The Escrow Funds shall be paid by the Escrow Agent
in accordance with the following:

(a) In the event that the Company and Underwriter advise the Escrow Agent in
writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Subscriber directly to
said Subscriber without interest or offset.

(b) Provided that the Escrow Agent does not receive the Termination Notice in
accordance with Section 2(a) and the Escrow Agent receives a written
certification from the Company that there is the Minimum Amount deposited into
the Escrow Account and the Company has satisfied the listing conditions to trade
the Shares on the Nasdaq Capital Market on or prior to the Termination Date, the
Escrow Agent shall, upon receipt of written instructions, in the form of Exhibit
A attached hereto and made a part hereof received from the Company and
Underwriter, pay the Escrow Funds in accordance with such written instructions.
Such payment or payments shall be made by wire transfer within one (1) Business
Day of receipt of such written instructions, which must be received by the
Escrow Agent no later than 3:00 p.m., Eastern Time, on a Business Day for the
Escrow Agent to process such instructions that Business Day.

 

  2   Escrow Agreement



--------------------------------------------------------------------------------

(c) If by 3:00 p.m., Eastern time, on the Termination Date, the total amount of
the Escrow Funds is less than the Minimum Amount or the Nasdaq listing
conditions have not been satisfied, then Company shall notify the Escrow Agent
in writing of the occurrence of the Termination Date and the Escrow Agent shall
promptly return the Escrow Funds directly to the Subscribers without interest or
offset. The Escrow Agent shall have no obligation to monitor the occurrence of
the Termination Date. The Escrow Funds returned to each Subscriber shall be free
and clear of any and all claims of the Escrow Agent.

(d) The Escrow Agent shall not be required to pay any uncollected funds or any
funds that are not available for withdrawal.

(e) If the Termination Date or any date that is a deadline under this Agreement
for giving the Escrow Agent notice or instructions or for the Escrow Agent to
take action is not a Business Day, then such date shall be the Business Day that
immediately precedes that date. A “Business Day” is any day other than a
Saturday, Sunday or a Bank holiday.

3. Acceptance by Escrow Agent. The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:

(a) The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by Underwriter
or the Company to give any written instructions, notice or receipt, or make any
statements in connection with the provisions hereof has been duly authorized to
do so. Escrow Agent shall have no duty to make inquiry as to the genuineness,
accuracy or validity of any statements or instructions or any signatures on
statements or instructions. The names and true signatures of each individual
authorized to act singly on behalf of the Company and Underwriter are stated in
Schedule II, which is attached hereto and made a part hereof. The Company and
Underwriter may each remove or add one or more of its authorized signers stated
on Schedule II by notifying the Escrow Agent of such change in accordance with
this Agreement, which notice shall include the true signature for any new
authorized signatories.

(b) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith. The Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

(c) The Underwriter and the Company agree to jointly and severally indemnify and
hold the Escrow Agent harmless from and against any and all claims, losses,
costs, liabilities, damages, suits, demands, judgments or expenses (including
but not limited to reasonable attorney’s fees) claimed against or incurred by
Escrow Agent arising out of or related, directly or indirectly, to this Escrow
Agreement unless caused by the Escrow Agent’s gross negligence or willful
misconduct. The terms of this Section shall survive the termination of this
Agreement and the resignation or removal of the Escrow Agent.

 

  3   Escrow Agreement



--------------------------------------------------------------------------------

(d) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction. Upon delivery of the Escrow Funds of a
court of competent jurisdiction, the Escrow Agent shall be relieved of all
further obligations and released from all liability thereafter arising with
respect to the Escrow Funds. Notwithstanding the foregoing, the Escrow Agent may
in its discretion obey the order, judgment, decree or levy of any court, whether
with or without jurisdiction and the Escrow Agent is hereby authorized in its
sole discretion to comply with and obey any such orders, judgments, decrees or
levies.

(e) The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal, (iii) to provide to
the Company and Underwriter a schedule of Subscribers including the date funds
were received and Subscriber name and amount. Escrow Agent shall be under no
duty to determine whether the Company or the Underwriter is complying with
requirements of this Agreement, the Offering or applicable securities or other
laws in tendering the funds to the Escrow Agent. No other agreement entered into
between the parties, or any of them, shall be considered as adopted or binding,
in whole or in part, upon the Escrow Agent notwithstanding that any such other
agreement may be referred to herein or deposited with the Escrow Agent or the
Escrow Agent may have knowledge thereof, including specifically but without
limitation the Prospectus, and the Escrow Agent’s rights and responsibilities
shall be governed solely by this Agreement. The Escrow Agent shall not be
responsible for or be required to enforce any of the terms or conditions of any
Offering document or other agreement between the Company and any other party.

(f) IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

4. Escrow Account Statements and Information. The Escrow Agent agrees to send to
the Company and/or the Underwriter a copy of the Escrow Account periodic
statement, and to also provide the Company and/or Underwriter, or their
designee, upon request other deposit account information, including Escrow
Account balances, by telephone or by computer communication, to the extent
practicable. The Company and Underwriter agree to complete and sign all forms or
agreements required by the Escrow Agent for that purpose. The Company and
Underwriter each consent to the Escrow Agent’s release of such Escrow Account
information to any of the

 

  4   Escrow Agreement



--------------------------------------------------------------------------------

individuals designated by Company or Underwriter, which designation has been
signed in accordance with Section 3(a) by any of the persons in Schedule
II. Further, the Company and Underwriter have an option to receive e-mail
notification of incoming and outgoing wire transfers. If this e-mail
notification service is requested and subsequently approved by the Escrow Agent,
the Company and/or Underwriter agrees to provide a valid e-mail address and
other information necessary to set-up this service and sign all forms and
agreements required for such service. The Company and Underwriter each consent
to the Escrow Agent’s release of wire transfer information to the designated
e-mail address(es). The Escrow Agent’s liability for failure to comply with this
section shall not exceed the cost of providing such information.

5. Resignation and Termination of the Escrow Agent. The Escrow Agent may resign
at any time by giving thirty (30) days’ prior written notice of such resignation
to Underwriter and the Company. Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold as depositary the
Escrow Funds that it receives until the end of such thirty (30)-day period. In
such event, the Escrow Agent shall not take any action, other than receiving and
depositing Subscribers checks and wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor. Upon receipt of such written
designation signed by Underwriter and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder. If such instructions are not received within
thirty (30) days following the effective date of such resignation, then the
Escrow Agent may deposit the Escrow Funds held by it pursuant to this Agreement
with a clerk of a court of competent jurisdiction pending the appointment of a
successor. In either case provided for in this section, the Escrow Agent shall
be relieved of all further obligations and released from all liability
thereafter arising with respect to the Escrow Funds.

6. Termination. The Company and Underwriter may terminate the appointment of the
Escrow Agent hereunder upon written notice specifying the date upon which such
termination shall take effect, which date shall be at least thirty (30) days
from the date of such notice. In the event of such termination, the Company and
Underwriter shall, within thirty (30) days of such notice, appoint a successor
escrow agent and the Escrow Agent shall, upon receipt of written instructions
signed by the Company and Underwriter, turn over to such successor escrow agent
all of the Escrow Funds; provided, however, that if the Company and Underwriter
fail to appoint a successor escrow agent within such thirty (30) day period,
such termination notice shall be null and void and the Escrow Agent shall
continue to be bound by all of the provisions hereof. Upon receipt of the Escrow
Funds, the successor escrow agent shall become the escrow agent hereunder and
shall be bound by all of the provisions hereof and Escrow Agent shall be
relieved of all further obligations and released from all liability thereafter
arising with respect to the Escrow Funds and under this Agreement.

7. Investment. All funds received by the Escrow Agent shall be held only in
non-interest bearing bank accounts at Escrow Agent.

8. Compensation. The Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, as set forth in Exhibit B which fee shall be paid by
the Company upon the signing of this Agreement. In addition, the Company shall
be obligated to reimburse Escrow Agent for all

 

  5   Escrow Agreement



--------------------------------------------------------------------------------

additional fees for services performed that are not contemplated by this
agreement, and costs and expenses incurred or that become due in connection with
this Agreement or the Escrow Account, including reasonable attorney’s fees.
Neither the modification, cancellation, termination or rescission of this
Agreement nor the resignation or termination of the Escrow Agent shall affect
the right of Escrow Agent to retain the amount of any fee which has been paid,
or to be reimbursed or paid any amount which has been incurred or becomes due,
prior to the effective date of any such modification, cancellation, termination,
resignation or rescission. To the extent the Escrow Agent has incurred any such
expenses, or any such fee becomes due, prior to therelease of the Escrow Funds
in accordance with Section 2(b), the Escrow Agent shall advise the Company and
the Company shall direct all such amounts to be paid directly to the Escrow
Agent.

9. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:

If to Underwriter:

Monarch Bay Securities, LLC

898 N. Sepulveda Blvd., Suite 475

El Segundo, CA 90245

Attention: Mr. Keith C. Moore, CEO

Fax: (815) 301-8099

If to the Company:

FOTV Media Networks Inc.

338 N. Canon Drive, 3rd Floor

Beverly Hills, California 90210

Attention: Mr. Alkiviades (Alki) David, Chairman and Chief Executive Officer

Fax: (310) 861-1059

If to Escrow Agent:

UMB Bank, N.A.

Corporate Trust & Escrow Services

1010 Grand Boulevard, 4th Floor

Kansas City, MO 64106

Attention: Ms. Lara L. Stevens

Fax: (816) 860-3029

10. General.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law principles
and any action brought

 

  6   Escrow Agreement



--------------------------------------------------------------------------------

hereunder shall be brought in the courts of the State of New York, located in
the County of New York. Each party hereto irrevocably waives any objection on
the grounds of venue, forum nonconveniens or any similar grounds and irrevocably
consents to service of process by mail or in any manner permitted by applicable
law and consents to the jurisdiction of said courts. Each of the parties hereto
hereby waives all right to trial by jury in any action, proceeding or
counterclaim arising out of the transactions contemplated by this Agreement.

(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.

(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.

(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.

11. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party. The parties
hereto agree that the transactions described herein may be conducted and related
documents by stored and sent by electronic means.

12. No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority, or interest under or because of the
existence of this Agreement.

 

  7   Escrow Agreement



--------------------------------------------------------------------------------

13. Patriot Act Compliance. The Company and the Underwriter shall provide to
Escrow Agent upon the execution of this Agreement any documentation requested
and any information reasonably requested by the Escrow Agent to comply with the
USA Patriot Act of 2001, as amended from time to time.

[Signature page follows]

 

  8   Escrow Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

FOTV MEDIA NETWORKS INC. By:  

/s/ Peter van Pruissen

  Name: Peter van Pruissen   Title:   Chief Financial Officer

 

MONARCH BAY SECURITIES, LLC By:  

/s/ Keith Moore

  Name: Keith Moore   Title:   CEO

 

UMB BANK, N.A., as Escrow Agent By:  

/s/ Casey Gunning

  Name: Casey Gunning   Title:   Senior Vice President

 

  9  